                   UNITED STATES DISTRICT COURT
                    DISTRICT OF MASSACHUSETTS

                    CIVIL ACTION NO. 16-11050-RGS

                          DEMOND CHATMAN

                                     v.

                            DOUG DEMOURA

                   MEMORANDUM AND ORDER ON
               PETITION FOR WRIT OF HABEAS CORPUS

                             October 29, 2018

STEARNS, D.J.

     Demond Chatman, an inmate at Massachusetts Correctional

Institution in Concord, Massachusetts, brought this petition for writ of

habeas corpus pursuant to 28 U.S.C. § 2254(d)(2). Chatman challenges the

factual determinations made by the Massachusetts courts regarding his

competency to stand trial. For the reasons to be explained, the writ will be

denied.

                            BACKGROUND

     On January 24, 2002, Chatman was convicted of first-degree murder

by a Suffolk Superior Court jury. The facts of the underlying case are taken

from the Supreme Judicial Court (SJC)’s decision in Commonwealth v.
Chatman, 466 Mass. 327, 328-331 (2013).1 In February of 2000, Chatman

lived with his great aunt in Boston. Chatman was estranged from his mother

because, according to family members, he was jealous of his mother’s

relationship with his two half-sisters. During the course of a February 7,

2000 telephone call between his great aunt and one of the half-sisters,

Chatman was overheard in the background saying, “Why do they always have

to call here?” Three days later, Chatman called police to report that his

mother had been shot. Physical evidence indicated that the mother’s body

had been moved from Chatman’s bedroom to the great aunt’s bedroom, and

that Chatman had mopped his bedroom floor and loaded his bloody clothing

into a washing machine. Chatman denied to police killing his mother, but

some of his statements were contradicted by the evidence.             The

Commonwealth’s theory of the case was that the mother had gone to the

great aunt’s house to confront Chatman about his hostile remark three days

earlier, and that Chatman had shot her during the altercation.

        On January 31, 2002, Chatman filed a notice of appeal. On May 6,

2008, while his appeal was pending, Chatman filed a motion in the Superior

Court for a new trial on competency grounds. A Superior Court judge, who




    1These facts are presumed to be correct absent “clear and convincing
evidence” to the contrary. 28 U.S.C. § 2254(e)(1).
                                     2
was also the trial judge, denied the motion on October 6, 2011, without

holding an evidentiary hearing. On September 3, 2013, the SJC vacated the

decision and remanded Chatman’s case for further proceedings, noting that

Chatman bore the burden of establishing by a preponderance of the evidence

that “the Commonwealth would not have been able to prove he was

competent to stand trial.”   Chatman, 466 Mass. at 339. Following an

evidentiary hearing, the same Superior Court denied the renewed motion for

a new trial on November 5, 2014. On December 10, 2014, Chatman filed a

second notice of appeal.

     As recited by the SJC, see Commonwealth v. Chatman, 473 Mass. 840,

841-848 (2016), the 2014 evidentiary hearing disclosed the following.

Chatman called ten witnesses, many of whom testified about Chatman’s

hallucinations, paranoia, and schizophrenia. The evidence established that

Chatman had suffered from mental illness since his childhood but that his

symptoms had “varied” and “waxed and waned” over time. Id. at 848. The

week after Chatman was convicted, Carrie Holowecki, a Department of

Corrections (DOC) counselor, interviewed Chatman and assessed him as

“logical” and “oriented.” Id. at 843. Two weeks later, however, she noted

that he had begun to show signs of “some paranoia.” Id. Other mental health

professionals testified that Chatman was “able to communicate and


                                    3
exhibited an understanding of his condition.” Id. at 848. Chatman’s trial

counsel, John Bonistalli, testified that while Chatman did not actively

participate in the trial, he understood the defense, the charges against him,

and the importance of the verdict. Bonistalli also testified that Chatman did

not bring up the subject of his mental health nor did Bonistalli observe any

indication that Chatman suffered from mental illness.

      Dr. Robert Joss was the only mental health specialist who offered an

opinion about Chatman’s competency at the time of the trial. Dr. Joss

interviewed Chatman three and four years after his conviction, reviewed his

medical records, and consulted with a clinical social worker and a forensic

psychiatrist. Dr. Joss reaffirmed his 2008 affidavit attesting that in his

opinion Chatman “lacked competence to stand trial” and would have had

problems “rationally understand[ing] the proceedings and . . . assist[ing]

counsel.” Id. at 844. On cross-examination, however, Dr. Joss conceded that

Chatman presently had “a rational understanding of the crime for which he

was on trial, the important people involved in his prosecution and defense,

as well as the consequences of a verdict against him.” Id. at 852. He also

acknowledged that he had not spoken with Bonistalli (Chatman’s trial

counsel). In its decision, the SJC recognized that Chatman displayed some

bizarre assumptions about his trial – including his expectation that his white


                                      4
defense attorney would have a racial advantage over the prosecutor (who was

Asian), and his belief that the prosecutor had deliberately used peremptory

strikes to remove homosexuals and white women from the jury who would

have favored his acquittal – but concluded that “those misconceptions alone

were not enough to show that his rational understanding of the proceedings

was compromised.” Id. at 853.

     A court-appointed psychiatrist, Dr. Naomi Leavitt, evaluated Chatman

twice between May of 2008 and October of 2011 for competency to

participate in the motion hearing. In the first evaluation, she determined

that he was competent to participate so long as he did not have to testify. In

the second evaluation, she opined that Chatman, who had started taking

medication, was competent to participate fully in the hearing. Id. at 845.

     On March 16, 2016, the SJC affirmed Chatman’s conviction. On June

6, 2016, Chatman filed this petition. On May 8, 2018, the court dismissed

the petition without prejudice, on the grounds that Chatman failed to

exhaust his state court remedies. On June 13, 2018, the court reinstated

Chatman’s petition, at his attorney’s request.

                              DISCUSSION

     “[A] federal court may not issue a habeas petition ‘with respect to any

claim that was adjudicated on the merits in State court proceedings’ unless


                                      5
the state court decision . . . ‘was based on an unreasonable determination of

the facts in light of the evidence presented in the State court proceeding.’”

McCambridge v. Hall, 303 F.3d 24, 34 (1st Cir. 2002) (quoting 28 U.S.C.

§ 2254(d) (Supp. II 1996)).2 Under subsection (d)(2), state court factual

findings are “entitled to a presumption of correctness.” Yeboah-Sefah v.

Ficco, 556 F.3d 53, 81 (1st Cir. 2009), citing Demosthenes v. Baal, 495 U.S.

731, 735 (1990). A petitioner must rebut the state court factual findings by

“clear and convincing evidence.”        28 U.S.C. § 2254(e)(1); see also

Companonio v. O’Brien, 672 F.3d 101, 109 (1st Cir. 2012); Yeboah-Sefah, 556

F.3d at 80. While the relationship between the standards enunciated in

§ 2254(d)(2) and § 2254(e)(1) is not always clearly demarcated,

Companonio, 672 F.3d at 109 n.6, both standards “‘express the same

fundamental principle of deference to state court findings.’” John v. Russo,

561 F. 3d 88, 92 (1st Cir. 2009), quoting Teti v. Bender, 507 F.3d 50, 58 (1st

Cir. 2007).

      The factual findings at issue here concern whether Chatman was

competent to stand trial. In order to find a defendant competent to stand




     2  The other basis for relief – that a state court decision “was contrary
to, or involved an unreasonable application of, clearly established Federal
law, as determined by the Supreme Court of the United States” – has not
been raised by Chatman. 28 U.S.C. § 2254(d)(1).
                                       6
trial “it is not enough for the district court judge to find that the defendant is

oriented to time and place and has some recollection of events.” Dusky v.

United States, 362 U.S. 402, 402 (1960) (internal quotations omitted).

Rather, the “‘test must be whether he has sufficient present ability to consult

with his lawyer with a reasonable degree of rational understanding – and

whether he has a rational as well as a factual understanding of the

proceedings against him.’” United States v. Soldevila-Lopez, 17 F.3d 480,

489 (1st Cir. 1994), quoting Dusky, 362 U.S. at 402 (internal quotation

marks omitted).

      Chatman argues that the SJC made four unreasonable determinations

of fact. First, Chatman asserts that the SJC’s finding that his symptoms

“waxed and waned” was not based on witness testimony or any psychological

report nor was it logical (because there was no evidence that he was not in a

waxing stage during the trial). The suggestion is simply erroneous. There is

ample support for the SJC’s determination that Chatman was functioning at

a sufficient level of competence during his trial. His principal trial attorney,

Bonistalli, testified that Chatman comprehended the issues at his trial and

the consequences of an adverse outcome, and that he exhibited no signs of

mental illness during the trial itself. The SJC did not ignore evidence that

Chatman suffered from mental illness, but mental illness alone does not


                                        7
prove incompetence to stand trial. See Commonwealth v. Robbins, 431

Mass. 442, 448 (2000) (“A defendant may have a mental illness or condition,

but still be competent under the Dusky test.”); Indiana v. Edwards, 554 U.S.

164, 178 (2008) (holding that a defendant can be “competent enough to

stand trial under Dusky but . . . still suffer from severe mental illness”).

      Second, Chatman argues that it was unreasonable for the SJC to find

that he was able to effectively communicate with his attorneys during the

trial. While Chatman acknowledges extensive conversations with his trial

counsel, he rests on the fact that he never disclosed his mental illness to

Bonistalli, which Dr. Joss later concluded was symptomatic of his paranoid

state. The SJC, however, rejected Dr. Joss’ diagnosis, on the reasonable

ground that Dr. Joss never interviewed Bonistalli.             Absent exceptional

circumstances, it is not open to this court to question a state court’s

credibility determinations. See Teti, 507 F.3d at 59 (1st Cir. 2007) (“[T]he

state trial judge’s implicit credibility determinations, adopted by the [state

appellate court], are exactly the type of factual determinations to which we

defer, at least short of any indication of serious error.”).

      Third, Chatman asserts that the SJC erroneously relied on Department

of Correction (DOC) records in reaching its determination that his symptoms

“waxed and waned.” However, this mischaracterizes the SJC’s assessment,


                                        8
namely, that, “[a]t times it is clear to those around him that the defendant is

suffering from a mental illness, while at other times he presents as calm,

engaged, and communicative,” Chatman, 473 Mass. at 848 (2016), citing

among other excerpts from the treatment records, Holowecki’s observation

that she found Chatman to be logical and organized one day, but

disorganized and delusional on their next visit.        The SJC also noted

Chatman’s disclosure to several treating mental health professionals of his

history of being prescribed antipsychotic medication. Id. at 850 n.12.

      Finally, Chatman claims that the SJC erred in determining that

Chatman understood the nature of the criminal proceedings, citing the

inflated expectations he conveyed to Dr. Joss about the prospects of his

Caucasian attorney facing off against an Asian Assistant District Attorney.

He attributes these misconceptions to his mental illness. The SJC dismissed

the weight of Dr. Joss’ testimony in this regard, noting that the portrait he

painted was of “a defendant who may have misconceived portions of the

proceedings due to preexisting prejudicial stereotypes, but not one who

could not rationally understand those proceedings.” Id. at 852.

      In sum, ample evidence in the record supports the SJC’s factual

findings on the issue of competence at trial. Consequently, there is no




                                      9
substantial basis, let alone clear and convincing evidence, to support the

contention that the SJC’s findings were unreasonable as a matter of law.

                                 ORDER

      For the foregoing reasons, Chatman’s petition is DENIED and

dismissed with prejudice. The Clerk will enter judgment for Respondent and

close the case.3

                                   SO ORDERED.

                                   /s/ Richard G. Stearns
                                   UNITED STATES DISTRICT JUDGE




      3 Chatman is advised that any request for the issuance of a Certificate
of Appealability pursuant to 28 U.S.C. § 2253 of the court’s Order dismissing
his petition is also DENIED, the court seeing no meritorious or substantial
basis supporting an appeal.

                                     10
